Citation Nr: 0813763	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries to the bilateral hands and feet.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Regional Office (RO) that denied service connection for 
residuals of cold injuries to the bilateral hands and feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran states that he served on active duty in Korea, 
where he suffered cold injuries to his hands and feet.  
Service treatment and personnel records are unavailable.  The 
service department indicated that they may have been 
destroyed in a fire and no records could be found.  The 
veteran's discharge certificate (DD Form 214) indicates that 
he spent 1 year, 5 months and 21 days of foreign service but 
does not indicate where this foreign service took place.  The 
DD Form 214 shows the veteran's receipt of the National 
Defense Service Medal, but no other medals.  

As the veteran's service treatment and personnel records are 
unavailable, the RO/AMC should issue a letter to the veteran 
informing him of the unavailability of these records and that 
they may have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  The letter should also ask 
the veteran to provide the dates (months and year) of his 
claimed service in Korea, his unit of assignment at that 
time, and any proof he may have in his possession of Korean 
service, such as the Korean Service Medal, in order to verify 
his service in Korea.  See 38 C.F.R. 3.159(c)(2).  If the 
veteran is able to provide sufficient information regarding 
his dates of Korean service and his unit of assignment, the 
RO/AMC should attempt to verify that the veteran's unit was 
present in Korea during winter months through official 
sources, such as the U. S. Army and Joint Services Records 
Research Center (JSRRC).

Additionally, the veteran indicated that he has been treated 
by the VA Medical Center (VAMC) in Togus, Maine for many 
years.  The medical evidence of record, which currently only 
dates back to July 2004, indicates that the veteran was also 
treated prior to July 2004.  Therefore, all of the veteran's 
records of treatment from the Togus VAMC since his discharge 
from service should be requested, to included any retired 
records.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO/AMC 
should provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Inform the veteran of the 
unavailability of his service treatment and 
personnel records and the possibility that 
they were destroyed in the fire at NPRC.  
Ask him to provide dates (months and year) 
of his service in Korea and his unit of 
assignment at the time, as well as any 
proof of service in Korea he may have, such 
as the Korean Service Medal. 

3.  If the veteran provides sufficient 
information concerning the dates of Korean 
service and his unit of assignment, attempt 
to verify that his unit was stationed in 
Korea during winter months through official 
sources, such as JSRRC. 

4.  Obtain all records of treatment, which 
are not duplicates of those in the claims 
file, from the VAMC in Togus, Maine since 
the veteran's discharge from service.  

5.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

